IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD–0087–12



                            VAUGHN RAY BELL, Appellant

                                              v.

                                 THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE SIXTH COURT OF APPEALS
                         FANNIN COUNTY

              M EYERS, J., filed a dissenting opinion.

                                DISSENTING OPINION

       I agree with the court of appeals that it was constitutional error for the trial judge

to order Appellant to be shackled during his trial. I disagree that this error was harmless.

Unlawful and uncalled for shackling has a substantial effect on the jury’s view of the

defendant. The fact that a defendant is shackled without cause gives the jury the

perception that he is a much more dangerous criminal and may prevent him from

receiving a fair trial. Because we cannot determine beyond a reasonable doubt that the
                                                                        Bell dissent–Page 2

error did not contribute to Appellant’s conviction or punishment, I would hold that

Appellant was harmed by the trial judge’s error and would reverse the court of appeals.

Therefore, I respectfully dissent.




Filed: September 18, 2013

Publish